DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Patent Application Publication Number 2007/0092402; hereinafter referred to as Wu), further in view of Moretti (U.S. Patent Number 6,085,920), and further in view of Ling et al.  (Chinese Patent Document Number CN 2271895Y; hereinafter referred to as Ling).  Wu discloses the present invention provides a device for detecting the presence of an analyte in a liquid sample. The device has an opening for introducing the liquid sample into a first chamber for collecting the liquid sample, and a second chamber connected to the first chamber by a passageway and containing a test element. The device also has a third chamber connected to the second chamber by a channel and containing a movable member having first and second positions. The third chamber is divided by the movable member into first and second zones, and the first zone has a vent hole. The movable member is in contact with at least one wall of the third chamber to prevent gas communication between the first and second zones (Please see the abstract).  Moretti discloses a childproof closure for bottles in general with easier operation and improved safety, including a hood, which can be rigidly coupled to a metal cap which can be screwed onto the neck of a bottle and the like, and an outer cap, which can be superimposed on the metal cap and the hood. Axial protrusions are provided on the base of the hood which can be detachably coupled to inner teeth formed by the outer cap. Elastic means are furthermore provided for axially spacing the bottom of the outer cap and the base of the hood and are suitable to allow the engagement of the axial protrusions and of the inner teeth in order to rigidly rotationally couple the outer cap and the hood when axial compression is applied to the outer cap (Please see the abstract).  Ling discloses that the utility model claims an eye drop bottle of eye drop containing a medical field drop. The eye drops bottle container comprises bottle cap 2 with bottle 1, and is in threaded connection with the bottle. on the bottle opening of the liquid medicine bottle 1 is fixedly installed with an inner bolt 3. the inner end face of the bottle cap 2 is fixed with a sealer matched with the inner bolt 3 of the outer port 4. Because the eye drop bottle between the bottle 1 and the bottle cap 2 is installed with an inner bolt 3, it can be very convenient to the eye drop bottle 1 in the filling. outer end of the inner bolt 3 is smooth, in the eye drops, outer end of the bolt 3 does not hurt the eye and eyelid. can be sealed medicine bottle, it is convenient to store (obtained from machine translated abstract).  All three references are in a similar field of endeavor.
With respect to claim 1, Wu discloses and illustrates the majority of the claim limitations of the instant invention, as Wu discloses an illustrates a detection device (100) comprising: a collecting chamber(111) configured to collect a fluid sample, the collecting chamber including an opening (115); a testing element, arranged in the collecting chamber (119), configured to to test the presence of the analyzed substance in the fluid sample (see paragraph [007] that discloses an analyte of a sample is detected); a cover body configured to close the opening of the collecting chamber (lid 101).  Wu does fail to disclose wherein the cover body includes an elastic card configured to engage with the opening of the collecting chamber, when the cover body closes the opening of the collecting chamber, the elastic card engages an outer wall of the opening of the collecting chamber, thereby fixing the cover body on the collecting chamber.  However, Moretti discloses such a structure and arrangement. Moretti discloses and illustrates a cover body (20) includes an elastic card (elastic tabs 23) used to engage with the opening of the collecting chamber (tabs engage with the hood 10 that closes the opening), when the cover body closes the opening of the collecting chamber, the elastic card engages the outer wall of the opening of the collecting chamber, thereby fixing the cover body on the collecting chamber (the tabs 23 engage with the outer cap 20 to close the bottle). It would be obvious to utilize a cap locking structure such as disclosed in Moretti to close the sample bottle of Wu as the child proof closure of Moretti would provide a very secure closure of the sample container, thus providing less issue of contamination of the sample inside.  However, neither Wu nor Moretti disclose the cover body on the collecting chamber in a clamping way.  However, Ling discloses that using a screw thread or a clamping type closure for a bottle I well known and that one is an obvious and equivalent substitute for the other. (Ling discloses that the inner pin 3 fixedly connected with the bottle 1 can be connected by screw thread or by clamping. The so-called clamping structure, the bottle of the bottle opening is provided with a circle of annular lug boss, and the inner bolt 3 outer side of the middle part is provided with a circular C-shaped slot, the bolt 3 the middle outside of the C-shaped slot is installed at the bottle mouth of the bottle on the lug boss. the inner end face of the bottle cover 2 fixed with a sealer matched with the inner bolt 3 of the outer end 4 of the sealer 4 may be integrated with the bottle cover (2) is a circular lug boss, the outer end hole of the circular lug boss is clamped in the bolt 3 to reach the sealing effect.) Therefore, to use a clamping closure would be well known to those of ordinary skill in the art. 
With respect to claims 2, 3, 11, and 18, while the specific buckle structure as claimed is not explicitly disclosed, the function of said structure is to provide a locking feature for the cap to lock securely to the sample container and the structure and arrangement of Moretti is deemed to be a structural and functional equivalent to said claimed structure. 
With respect to claim 4, the detection device of claim 1, wherein at least two elastic cards are arranged 20 inside the cover body is shown in figures 4 and 5 in the Moretti reference as multiple elastic tabs 23 are shown in the figures. 
With respect to claim 5, the detection device of claim 1, wherein the elastic card is arc-shaped is disclosed in Ling as a C-shaped slot and a circular lug boss are disclosed.
With respect to claim 6, the detection device of claim 4, wherein a circular ring is arranged in the cover body and the circular ring is connected with all elastic cards is illustrated in figures 3-5 of Moretti.
With respect to claim 7, the detection device of claim 6, wherein a limiting strip (17) is arranged on the elastic cards and the limiting strip extends into the circular ring. is illustrated in figures 3 through 5 of Moretti. 
With respect to claim 8, the detection device of claim 1, wherein a guide structure is arranged in the cover body, the guide structure is adjacent to the elastic card, and there are at least two guide structures is illustrated in figures 3 through 5 of Moretti. 
With respect to claim 9, the detection device of claim 8, wherein the guide structure comprises a guide blade (15), the guide blade connects the bottom part of the cover body and the circular body, and a round comer is arranged at the edge of the guide structure is illustrated in figures 3 through 5 of Moretti.
With respect to claim 10, the detection device of claim 9, wherein a convex support is arranged on the guide blade, and the height of the lower end of the convex support is the same as that of the lower end of the limiting strip is at least deemed to have a functional equivalent structure as is illustrated in figures 3 through 5 of Moretti.
With respect to claim 12, the detection device of claim 1, further comprising a carrier (121), a plurality of card slots used for testing elements are arranged on the carrier (123), wherein the carrier is located in the collecting chamber, and the carrier is provided with a cavity (157), and the carrier also has a bottom part and there is no vent hole at the bottom part of the carrier is illustrated in Wu in figures 1 and 6.
With respect to claim 13, the detection device of claim 12, wherein a sample collector is arranged on the cover body, the sample collector is configured to insert in the cavity inside the carrier and contact with the bottom part of the carrier is illustrated in Wu in figures 1 and 6.
With respect to claim 14, the detection device of claim 12, wherein a blank area (window 129) is reserved on the carrier, and no testing element is arranged in the blank area; a sample area for another testing is reserved at a bottom part of the collecting chamber, and the sample area is located at the lower part of the blank area is illustrated in figures 1 and 2 of Wu. 
With respect to claim 15, the detection device of claim 12, wherein a blank area is reserved on the carrier, and no testing element is arranged in the blank area; wherein the blank area is located at a fixed position in the collecting chamber when assembly of the collecting chamber and the carrier is completed is illustrated in figures 1 and 2 of Wu.
With respect to claim 16, the detection device of claim 13, wherein the fluid sample is saliva is not explicitly disclosed, but Wu does disclose the collection of bodily fluid, which saliva is a bodily fluid, thus saliva collection would be well within the preview of one of ordinary skill in the art.
With respect to claim 17, the detection device of claim 16, wherein the collector comprises a sampling element, the sampling element is connected with the cover body through a sampling rod (211), an elastic seal ring(145) is arranged above the sampling element, and the elastic seal ring is sealed with the inner chamber wall when the sampling element is inserted in an inner chamber of the carrier is illustrated in Wu with figures 1 through 3 of Wu. 
With respect to claim 19, the detection device of claim 14, wherein the cavity is arranged on the carrier and the cavity is a part of the sample area is illustrated in figures 1 and 2 of Wu.
With respect to claim 20, the detection device of claim 14, wherein the sample area adopts a cavity structure, a sampling hole (165) is arranged on the cavity structure, the fluid sample in the cavity can be absorbed through the sampling hole for the another testing as illustrated in figures 1, 2, 5, and 6 in the Wu reference.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In order to provide as compact prosecution as possible, the Applicant argued that the screw thread structure taught in Wu and Moretti would not be the same as the clamping type closure added to the amended claim. However, a reference that discloses the use of a threaded or clamping type closure was found which indicates that such a clamping closure is well within the preview of one of ordinary skill in the art at the time of the invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



September 1, 2022	

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861